Title: From James Madison to James Madison, Sr., 28 November 1790
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Novr. 28. 1790.
We arrived here yesterday was a week without any occurrence on the road worth mentioning. The President arrived yesterday & the members are coming in for Congress. I have made enquiry with regard to the articles you want, and send you the inclosed paper which will give you information not only with respect to them, but all others in the market here. The high price of sugar makes it advisable I think not to purchase at present. Coffee seems low enough but I do not see any probability of a rise that will be more than equivalent to the loss of the money vested in an article stored away. I shall however await your instructions on this point as well as others; or if I should meet with a bargain on account either of cheapness or quality, perhaps embrace it for you.
The price of securities at which Majr. Moore’s certificates could have been sold is 12/6 in the pound, at which of course you are to settle with him. I have forwarded his letter to his son John, with 3 half Jos. & notice of the fund in my hands for him. Of this you will inform my Unkle.
I hope this will find all well and my bro’r Ambrose restored. Tell him I shall expect to hear often from him as well as yourself. I hope you have not forgotten to pay Majr. Lee, and that Robin & the shop will have given Sawney the aids necessary for the jobb I left unfinished. With my love to my Mother & regards for the family I remain Your Affe Son
Js. Madison Jr
